EXHIBIT 12.2 AK STEEL HOLDING CORPORATION RATIO OF EARNINGS TOFIXED CHARGES (dollars in millions) 2009 2008 2007 2006 2005 Fixed charges: Capitalized interest credit 7.8 4.4 3.6 3.3 5.4 Interest factor in rent expense 2.8 3.3 3.7 2.8 2.3 Other interest and fixed charges 37.4 48.9 69.3 89.1 86.8 Total fixed charges $ 48.0 $ 56.6 $ 76.6 $ 95.2 $ 94.5 Earnings-pretax income (loss) with applicable adjustments $ (47.9 ) $ 55.3 $ 674.5 $ 99.0 $ 136.9 Ratio of earnings to fixed charges NM* NM* 8.8 1.0 1.4 *
